DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, and 7 have been amended. Claims 2 – 5 are as previously presented. Therefore, claims 1 – 7 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 7 December 2021 has been entered. Applicant’s amendment overcomes the previous interpretations under 112(f), and the rejections of claims 1 – 7 under 112(a) and 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP4781661B2 (hereinafter Sakamoto), translation attached to the previous Office Action, in view of Japanese Patent Application Publication No. JP2012028645A (hereinafter Shimoi), translation attached to the previous Office Action, and further in view of Japanese Patent Application Publication No. JP2009039755A (hereinafter Sakamoto’755), translation attached to the previous Office Action, and U.S. Patent Application Publication No. 2018/0022634 (hereinafter Inoue), with U.S. Patent Application Publication No. 2015/0214101 (hereinafter Ren), presented as evidentiary support.
Regarding claim 1, Sakamoto discloses a first step of providing an object (workpiece 1, Fig. 22, reproduced below, Sakamoto) to be processed including a single crystal silicon substrate (“wafer 11 has a silicon single crystal structure”, page 8, Sakamoto) and a functional device layer (functional element 15, Fig. 22, Sakamoto) provided on a first main surface side (surface 4a of the substrate 4, Fig. 22, Sakamoto).  Further, Sakamoto discloses that “[t]he functional element means, for example, a semiconductor operation layer formed by crystal growth, a light receiving element such as a photodiode, a light emitting element such as a laser diode, a circuit element formed as a circuit, and the like” (page 3).

    PNG
    media_image1.png
    270
    330
    media_image1.png
    Greyscale

In addition, Sakamoto discloses a second step of, after the first step (the Examiner asserts that it would be obvious to irradiate a workpiece AFTER being mounted on a mounting table), irradiating the object (workpiece 1, Fig. 22, Sakamoto) with laser light (“modified region 7 is formed by irradiating the laser beam L”, page 4, Sakamoto) to form at least one row of modified regions (modified region 7, Fig. 22, Sakamoto) in the single crystal silicon substrate (“wafer 11 has a silicon single crystal structure”, page 8, Sakamoto) along each of a plurality of lines (cutting lines 5, Fig. 7, reproduced below, Sakamoto) to cut and to form a fracture (crack 24, Fig. 22, Sakamoto) in the object so as to extend between the at least one row of modified regions (modified region 7, Fig. 22, Sakamoto) and the first main surface (surface 4a of the substrate 4, Fig. 22, Sakamoto) of the object along each of the plurality of lines to cut (cutting lines 5, Fig. 7, Sakamoto).

    PNG
    media_image2.png
    304
    288
    media_image2.png
    Greyscale

Moreover, Sakamoto discloses forming an etching protection layer (low dielectric constant film 26, Fig. 26A, reproduced below, Sakamoto) on the first main surface (surface 4a of the substrate 4, Fig. 22, Sakamoto), to form a fracture in the etching protection layer along each of the plurality of lines to cut, wherein the fracture formed in the etching protection layer continues to the fracture formed in the object and reaches a surface of the etching protection layer (see Fig. 26 showing fracture / crack 24 in the etching protection layer 26, wherein fracture / crack 24 is shown as continuing to the fracture formed in the object 4; "In the case where the crack 24 reaching the surface 26a of the low dielectric constant film 26 from the surface side end portion 7a of the modified region 7 is generated. 6 [Fig. 26] is a partial cross-sectional view of the workpiece 1 for explaining the reason why the low dielectric constant film 26 can be cut with high accuracy when the crack 24 reaching the surface 26a of the H. 26 is generated", (page 12 and Fig. 26, Sakamoto). Furthermore, Sakamoto discloses that the low dielectric constant film is to be included into a protective member (page 3).  It logically follows that the low dielectric constant is, at least, contributing to the protection of the workpiece.

    PNG
    media_image3.png
    217
    240
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    246
    278
    media_image4.png
    Greyscale

Further, Sakamoto discloses to form a fracture in the object so as to extend between the at least one row of modified regions and a second main surface “the crack 24 reaching the back surface 4b of the substrate 4 from the back surface side end portion 7b of the modified region 7 is generated” (page 11 and Fig. 24A, reproduced below).  As Sakamoto discloses the crack extending towards both the first and second main surfaces (surfaces 4a and 4b, respectively), it logically follows that it would have been obvious to rearrange parts (modified region 7 and the direction that the crack 24 extends towards) of the Sakamoto reference to reach the claimed invention.

    PNG
    media_image5.png
    201
    238
    media_image5.png
    Greyscale






The Examiner takes the position that a person of ordinary skill in the art would understand that an example of a low dielectric material to include silicon dioxide (i.e., SiO2).  This position is supported by paragraph [0007] of Ren which states “[e]xamples of low dielectric constant bulk insulating materials include silicon dioxide (SiO2)”.  Ren also teaches that a low dielectric constant material can also act as “an etch-stop layer” (paragraph [0008]).
However, Sakamoto does not explicitly disclose if forming an etching protection layer on the second main surface is before or after the irradiating step; and a fourth step of, after the third step, performing dry etching on the object from the second main surface side, in a state in which the etching protection layer is.

Shimoi is directed toward a laser processing method that forms a modified region inside a silicon workpiece and performs etching along the modified region (page 3 and Fig. 3).  Shimoi teaches a step of, after the irradiating step, forming (“wet oxidation method”, page 6, Shimoi) an etching protection layer (“oxide film having a high resistance to an alkaline etching solution as an etching agent”, page 6, Shimoi) on a second main surface (“[m]any (cracks) are exposed and are in a standing state. Therefore, when the oxide film 22 is generated (see FIG. 9B), the growth of the oxide film 22 is inhibited on the modified region 7, and an error occurs in the formation of the oxide film 22. Therefore, on the modified region 7, the oxide film 22 is not substantially generated, or the density of the generated oxide film 22 becomes coarse as compared with the surroundings, and a defect 22 b is generated in the oxide film 22”, page 7, Shimoi).

    PNG
    media_image6.png
    307
    273
    media_image6.png
    Greyscale


Assuming for the sake of compact prosecution that the Applicant does not agree, the Examiner asserts that a person of ordinary skill in the art would have found it obvious to have modified Sakamoto to change the sequence of steps, as taught by Shimoi, to reach the claimed invention.
Further, Shimoi teaches forming an etching protection layer (oxide film 22, 11A, reproduced below, Shimoi) on the second main surface.  To further clarify, the Examiner does not rely on Shimoi to replace/substitute elements from Sakamoto.  Rather, the Examiner relies on Shimoi merely to rearrange the location of the etching protection layer, as disclosed by Sakamoto.

    PNG
    media_image7.png
    235
    418
    media_image7.png
    Greyscale

Moreover, Shimoi teaches that the “oxide film having a high resistance to an alkaline etching solution as an etching agent” (page 6).  This function corresponds with the “etch-stop layer”, as taught by Ren.
Furthermore, Shimoi teach a fourth step of, after the third step, performing etching (dipping method, spin etching method, “the etching agent can be not only liquid by also gel (jelly or semi-solid)”, isotropic etching, and anisotropic etching, pages 4-5, Shimoi), in a state in which the etching protection layer is.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto to incorporate the teachings of Shimoi to form an etching protection layer on the second main surface after the irradiating step; and a fourth step of, after the third step, performing etching on the object from the second main surface side, in a state in 
However, the cited prior art references do not explicitly teach dry etching on the object from the second main surface side.
Sakamoto’755 is directed toward a laser processing method that forms a modified region inside a silicon workpiece and performs etching along the modified region.  Sakamoto’755 teaches “when applying external stress to the workpiece, for example, even if the chip size is small and the force acting on each spot is small, the workpiece is cut starting from a groove having a V-shaped cross section” (page 3).  It is clear that the application of an external stress comes from the etching process.  Further, Sakamoto’755 teaches dry etching (“[t]he etching process is, for example, an anisotropic dry edging process using a mixed gas of SF6, C4 F8 and O2”, page 7, Sakamoto’755).
As discussed above, Sakamoto discloses “applying bending stress or shear stress to the workpiece 1 along the cutting start region 8 of the workpiece 1 or giving a temperature difference to the workpiece 1 [i.e., thermal stress]” (page 5).  The Examiner takes the position that the application of external stress (i.e., dry etching), as taught by Sakamoto’755, is suitable for the intended purpose of applying stress along the cutting region, as disclosed by Sakamoto.
Moreover, Sakamoto’755 teaches performing the dry etching on the object from the second main surface side (back surface 21, Fig. 12A, reproduced below, Sakamoto’755).  To further elaborate, the Examiner is not replacing/substituting the back surface 21 with the surface 4b, from Sakamoto.  The Examiner is merely using this element of Sakamoto’755 to provide context. 

    PNG
    media_image8.png
    200
    482
    media_image8.png
    Greyscale



While Sakamoto discloses forming an etching protection layer and a fracture in the etching protection layer as described above, Sakamoto does not expressly disclose wherein the etching protection layer is formed by vapor deposition, spin coating, or sputtering.
Inoue is directed toward processing method utilizing laser irradiation and etching [Abstract]. Inoue discloses applying a coating, such as SiO2, to a surface by “sputtering or vapor-deposition” [0054].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the etching protection layer is formed by vapor deposition, spin coating, or sputtering. This is merely a known technique of applying a low dielectric / etching protection layer (as disclosed by Inoue), applied to a known method that includes applying an etching protection layer but does not expressly disclose how the etching protection layer is applied (in Sakamoto), to yield the predictable result of obtaining a surface comprising an etching protection layer.

Sakamoto does not expressly disclose wherein, in the fourth step, the fracture formed in the etching protection layer along each of the plurality of lines to cut functions as a gas passage region in the etching protection layer.
However, Sakamoto discloses a fracture formed in the etching protection layer as described above. The fracture is capable of functioning as a gas passage region, since the fracture itself is an absence of material at the location of the fracture. Thus, gas can pass through the absence of material / fracture. Furthermore, the courts have held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” MPEP § 2111.04-1.

Regarding claim 7, claim 7 recites substantially similar limitations as claim 1 with the exception that forming a fracture in the object so as to extend to the first main surface; forming an etching protection layer on the first main surface; perform dry etching on the object from the first main surface side, to form a groove opening to the first main surface. The cited prior art references teach that the crack 24 can extend to either surface 4a or 4b (Sakamoto), and the etching protection layer can be formed on both sides of the substrate (Shimoi). Therefore, claim 7 is rejected for substantially similar reasons as claim 1.

Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein, in the fourth step, the dry etching (“anisotropic dry edging process using a mixed gas of SF6, C4 F8 and O2”, page 7, Sakamoto’755) is performed from the second main surface side (surface 4b, Sakamoto) so that the etching protection layer remains (a portion of oxide film 22 remains after the creation of hole 24 which is after the etching process, Fig. 11A, Shimoi).

Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein, in the fourth step, the dry etching (“anisotropic dry edging process using a mixed gas of SF6, C4 F8 and O2”, page 7, Sakamoto’755) is performed from the second main surface side (surface 4b, Sakamoto) so that the etching protection layer is removed (a portion of oxide film 22 is removed: “defects 22b of the oxide film 22 are peeled off and removed during the progress of etching”, page 7, Shimoi).

Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Sakamoto discloses wherein, in the second step, the at least one row of modified regions is formed along each of the plurality of lines to cut by forming a plurality of rows of modified regions arranged in a thickness direction of the object, and the fracture is formed to extend between modified regions adjacent to each other among the plurality of rows of modified regions (“form[ing] the cutting start region 8 so that it is naturally cracked from the cutting start region 8 in the cross-sectional direction (thickness direction) of the processing target” [page 5, 

Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein, in the second step, the at least one row of modified regions is formed along each of the plurality of lines (cutting lines 5, Fig. 7, Sakamoto) to cut by forming a plurality of modified spots (black spots that corresponds with row 14, Fig. 16, reproduced below, Sakamoto) arranged along each of the plurality of lines to cut (cutting lines 5, Fig. 7, Sakamoto), and the fracture (crack 24) is formed to extend between modified spots adjacent to each other among the plurality of modified spots (Fig. 16b is a photograph of the cut surface, which corresponds with a fracture that extends between the modified spots adjacent to each other among the plurality of modified spots, Sakamoto).

    PNG
    media_image9.png
    279
    416
    media_image9.png
    Greyscale


Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, the cited prior art references teach a fifth step of, after the fourth step, cutting the object into a plurality of semiconductor chips (“semiconductor chips 25 obtained by the cutting are separated from each other”, page 10, Sakamoto) along each of the .

    PNG
    media_image5.png
    201
    238
    media_image5.png
    Greyscale

 





Response to Arguments
Applicant's arguments filed 7 December 2021 have been fully considered. In view of Applicant’s amendments to include limitations that are new to the claims, the previous rejections under 35 U.S.C. 103 are withdrawn. However, new grounds of rejection are made in view of Applicant’s amendments and newly-found prior art. Additionally, Applicant states, on page 6 of the remarks, “since Sakamoto is an invention in which an object comprising a substrate and a laminated portion including a low dielectric constant film is irradiated with laser light, in Sakamoto the low dielectric constant film cannot be formed on the substrate after the substrate is irradiated with laser light.” However, as stated previously, Sakamoto does not explicitly disclose if forming an etching protection layer on the second main surface is before or after the irradiating step. Applicant has not provided any evidence that the low dielectric constant film cannot be formed on the substrate after the substrate is irradiated with laser light. Regardless, in view of Sakamoto’s lack of explicit disclosure of whether the etching protection layer is formed before or after the irradiating step, the Examiner relied upon the Shimoi reference as disclosing forming an etching protection layer after an irradiating step.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761